DETAILED CORRESPONDENCE
This is the first office action regarding application number 17/197,149, filed 03/10/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment, filed 11/03/2022, has been entered.  Claims 8-14 have been withdrawn.  Claims 1-7 are now pending in this application. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP2012204081A) in view of Omura (US 20130108908 A1) (refer to enclosed translations for citations).
Regarding claim 1,
Koji teaches production method for a battery pack and a battery pack, comprising:
arranging a first intervening member (Fig. 14, 161; [091]) between a first member and a second member (Fig. 14, 110, above and below 162, respectively; [091]); 
wherein the first member is a first battery [091], the first battery comprises a first battery exterior body (Fig. 14, 120B) and an electrode body arranged in an interior of the first battery exterior body (Fig. 14, 110; [091]), 
the second member is a second battery (Fig. 14, 110; [091]) or a retention member (Fig. 10,140; [042]);
the second battery comprises a second battery exterior body and an electrode body arranged in an interior of the second battery exterior body (Fig. 14, 130; [091]);
and while one end of the first intervening member is brought into contact with a pressing member (Fig. 14, 151b, opposite side) inserting a tapered member between the first intervening member and the second member from an opposite end side of the first intervening member (Fig. 14, 50; [091], [095], “a tapered wedge whose thickness changes gradually may be used) to press the first intervening member toward the first member and exert a restraining pressure on the first member ([092], it is the examiner’s position the insertion thereof causes displacement along the stacking direction, creating tension in the surrounding elastic band 140 which contributes more restraining pressure).
However, Koji fails to teach wherein the pressing member does not constitute the battery pack.  Omura teaches wherein the pressing member ([0080], “jig”) does not constitute the battery pack ([0080], “pressure applied…even if the jig is removed”) such that a large fastening force can be transferred to members within the battery (e.g. “binding bars”, [0080]).  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to use a pressing member that does not constitute the battery pack, as taught by Omura, in the production method of a battery pack, as taught by Koji, in order to obtain a large force to transfer to fastening members within the cell, such that the pressure can further limit cell expansion and improve the battery performance over time.
 
Regarding claim 2,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), comprising: arranging the first intervening member and a second intervening member (Fig. 14, 162; [091]) between the first member and the second member, and while pressing one end of the first intervening member and one end of the second intervening member with at least one pressing member (see elements of claim 1, examiner notes that pressing member 151b is in contact with both intervening members, as seen in Fig. 14, 161 and 162), inserting the tapered member between the first intervening member and the second intervening member from an opposite side of the first intervening member and an opposite side of the second intervening member (Fig. 14, 151b, both sides) to press the first intervening member toward the first member and press the second intervening member toward the second member to exert a restraining pressure on the first member and the second member, and wherein the at least one pressing member does not constitute the battery pack ([092], see elements of claim 1 above).
Regarding claim 3,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), wherein the second member is the retention member, a concave/convex guide is provided between the second member and the tapered member (Fig. 10, 123b; [076]), wherein the concave/convex guide (Fig. 10, 123b; [092]) is provided along the insertion direction (Fig. 10, arrow on 151b) of the tapered member (Fig. 10, 123b; [076], [092]) and the tapered member is inserted along the concave/convex guide [092].
Regarding claim 4,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), wherein a concave/convex guide is provided between the first intervening member and the tapered member (Fig. 14, 123e; [076]), and the tapered member is inserted along the concave/convex guide ([090], see elements of claim 2 above).
Regarding claim 6,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), comprising: arranging the first member, the second member, and the first intervening member inside an annular restraining member (Fig. 3, 140; [092]), and pressing the first member and the second member toward an inner surface of the restraining member by insertion of the tapered member [092].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP2012204081A) in view of Omura (US 20130108908 A1), Kakuchi (JP2009231126A) (refer to enclosed translations for citations) and Nave (“Static Friction; Kinetic Friction; Friction Plot”).
Regarding claim 5,
Koji teaches the production method according to claim 1 (see elements of claim 1 above) and that increasing frictional force prevents a wedge from being easily removed.  However, Koji fails to specifically teach that the coefficient of friction between the contact surfaces on either side of the intervening member is different. Kakuchi teaches a production method of a battery pack in which uses an element (Fig. 10, 201) between a tapered member (Fig. 10, 200) and the battery exterior (Fig. 10, 93) that increases the frictional force between a restraining member and the battery exterior.  It is the examiner’s position that a screw increases the frictional force between two surfaces and that frictional forces prevent displacement, because, as taught by Nave, an increased coefficient of friction makes an object more difficult to displace because it requires more total force before kinetic motion can be achieved (Nave, “Friction Plot”).  Therefore, the coefficient of friction can be considered a result effective variable for preventing displacement of parts when inserting them into the battery as it alters the frictional force between two surfaces and increases the minimum amount of force for motion. Accordingly, it would be obvious to one of ordinary skill of the art before the effective filing date to try increase the frictional force between the intervening member and battery exterior as taught by Koji by varying the coefficient of friction in order to achieve the predictable result of preventing displacement of parts (it is the examiner’s position that frictional force depends on either the coefficient of friction or the normal force). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koji (JP2012204081A) in view of Omura (US 20130108908 A1), Kakuchi (JP-2009231126-A) and Fujishima (US-20190221795-A1) (refer to enclosed translations for citations).
Regarding claim 7,
Koji teaches production method for a battery pack and a battery pack according to claim 1 (see elements of claim 1 above), but fails to teach wherein the batteries present are solid-state batteries.  Fujishima teaches a production method for a battery pack including a first and second battery (Fig. 2, 10; [0054]) and a tapered restraining member (Fig. 1, 21, 22; [0108]) wherein the first battery and the second battery are solid-state batteries [0013] and that solid-state batteries need a high degree of restraining pressure.  Therefore, it would be obvious to one of ordinary skill of the art before the effective filing date to combine the production method for a battery pack which has a high restraining pressure (see elements of claim 1 above) as taught by modified Koji with the all-solid-state cells as taught by Fujishima which benefit from increased restraining pressure.
Response to Arguments
Applicant's arguments filed 11/03/2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art includes wherein the pressing member constitutes the battery pack.  However, in view of Omura, this is not persuasive, as modified Koji teaches wherein the pressing member does not constitute the battery pack, wherein the pressing member in Omura is an external jig (Omura, [0080]). 
Applicant argues that concave/convex guide is not provided along the insertion direction of the tapered member.  However, this is not persuasive, as in Fig. 10 of Koji, along the insertion direction indicated by the arrow is the concave/convex guide 123B.
Applicant argues that all other claims should be allowable based off an allowable claim 1.  However, this is not persuasive as the rejection on claim 1 has been sustained. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW MARTIN can be reached on (571) 270-7871.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728          


/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728